Judgment, Supreme Court, Bronx County (Troy K. Webber, J., on motion; David Stadtmauer, J., at plea and sentence), rendered June 9, 2006, convicting defendant of promoting prison contraband in the first degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
*479The court properly denied, without a hearing, defendant’s motion to suppress contraband that correction officers discovered in his pocket during a search they conducted while defendant was an inmate at Rikers Island, since his factual allegations, even if accepted as true, would not have warranted a conclusion that the search was unreasonable (see CPL 710.60 [3]). While defendant’s allegations may have stated a Fourth Amendment claim in the context of a search of a person at liberty, defendant did not address the diminished Fourth Amendment rights of a prison inmate (see Bell v Wolfish, 441 US 520, 557 [1979]). The facts alleged in defendant’s moving papers did not set forth a basis for suppression, given the prison context (see Hudson v Palmer, 468 US 517, 529 [1984]; People v Frye, 144 AD2d 714 [1988], lv denied 73 NY2d 891 [1989]). We have considered and rejected defendant’s remaining arguments. Concur—Lippman, EJ., Saxe, Gonzalez and Nardelli, JJ.